 
Exhibit 10(uuu)
 
 
 
 
SECURITIES PURCHASE AGREEMENT
 
 
 
between
 
 
 
CEL-SCI CORPORATION
 
 
 
and
 
 
 
ERGOMED plc
 
 
dated as of
 
August 15, 2017
 
 
 

 
1

 
 
TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
4
ARTICLE II PURCHASE AND SALE
6
Section 2.01 Purchase and Sale.
6
Section 2.02 Transactions Effected at the Closing.
7
Section 2.03 Closing.
7
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7
Section 3.01 Organization, Qualification and Authority of the Company.
7
Section 3.02 Valid Issuance of Shares.
7
Section 3.03 No Conflicts; Consents.
7
Section 3.04 Brokers.
8
Section 3.05 Offering.
8
Section 3.06 Reports and Financial Statements; Absence of Certain Changes.
8
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF creditor
8
Section 4.01 Organization and Authority of Creditor.
8
Section 4.02 No Conflicts; Consents.
9
Section 4.03 Restricted Securities.
9
Section 4.04 Brokers.
9
ARTICLE V CONDITIONS TO CLOSING
9
Section 5.01 Conditions to Obligations of All Parties.
9
Section 5.02 Conditions to Obligations of Creditor.
10
Section 5.03 Conditions to Obligations of the Company.
11
ARTICLE VI COVENANTS
11
Section 6.01 Affirmative Covenants of the Company.
11
Section 6.02 Negative Covenant of Creditor.
11
Section 6.03 Application of Resale Proceeds.
12
Section 6.04 Further Assurances.
12

 
 
2

 
 
ARTICLE VII INDEMNIFICATION
12
Section 7.01 Survival.
12
Section 7.02 Indemnification By Company.
12
Section 7.03 Payments.
12
Section 7.04 Tax Treatment of Indemnification Payments.
12
Section 7.05 Effect of Investigation.
12
Section 7.06 Exclusive Remedies.
13
ARTICLE VIII MISCELLANEOUS
13
Section 8.01 Expenses.
13
Section 8.02 Notices.
13
Section 8.03 Interpretation.
14
Section 8.04 Headings.
14
Section 8.05 Severability.
14
Section 8.06 Entire Agreement.
14
Section 8.07 Successors and Assigns.
15
Section 8.08 No Third-Party Beneficiaries.
15
Section 8.09 Amendment and Modification; Waiver.
15
Section 8.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
15
Section 8.11 Counterparts.
16

 
 
3

 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement"), dated as of August 15,
2017, is entered into by and between Cel-Sci Corporation, a Colorado corporation
(the "Company") and Ergomed plc, a public limited company organized under the
laws of England and Wales ("Creditor").
Recitals
 
WHEREAS, the Company has authorized the issuance by the Company of up to 480,000
shares (the "Shares") of the Company’s Common Stock, par value $0.01 per share
(the "Common Stock");
 
WHEREAS, as of the date of this Agreement, the Company owes Creditor
$4,303,203.63, as detailed in Annex A (the "Debt"), in connection with a certain
co-development agreement dated as of April 19, 2013, as amended (the
"Co-development Agreement"), a certain master services agreement of the same
date (the "MSA") and the clinical trial orders making up an integral part of the
MSA (the "CTOs", and together with the Co-development Agreement and MSA, the
"Principal Relationship Agreements"); and
 
WHEREAS, the Company wishes to issue the Shares to Creditor in exchange for
Creditor agreeing to provisionally forebear collection of the Debt and to allow
partial satisfaction of the Debt balance in an amount equal to the Net Proceeds,
if any, received by Creditor upon any resale by Creditor of the Shares, subject
to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
DEFINITIONS
 
The following terms have the meanings specified or referred to in this
Agreement:
 
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise .
 
"Agreement" has the meaning set forth in the preamble.
 
"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in London or Colorado are authorized or required by Law
to be closed for business.
 
 
4

 
 
"Closing" has the meaning set forth in Section 2.03.
 
"Closing Date" has the meaning set forth in Section 2.03.
 
"Co-development Agreement" has the meaning set forth in the recitals.
 
"Common Stock" has the meaning set forth in the recitals.
 
"Company" has the meaning set forth in the preamble.
 
"Contracts" means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, loans, commitments, undertakings, indentures, joint ventures
and all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
"Creditor" has the meaning set forth in the preamble.
 
"Creditor Indemnitees" has the meaning set forth in Section 7.02.
 
"CTOs" has the meaning set forth in the recitals.
 
"Debt" has the meaning set forth in the recitals.
 
"Disclosure Schedules" means the Disclosure Schedules delivered by the Company
and Creditor concurrently with the execution and delivery of this Agreement.
 
"Dollars or $" means the lawful currency of the United States.
 
"Encumbrance" means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
"Exchange Act" has the meaning set forth in Section 3.06.
 
"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
"Losses" means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys' fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, that "Losses" shall not include punitive damages, except in the case
of fraud or to the extent actually awarded to a Governmental Authority or other
third party.
 
 
5

 
 
"Material Adverse Effect" means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to the business, results of operations, prospects,
condition (financial or otherwise) or assets of the Company.
 
"MSA" has the meaning set forth in the recitals.
 
"Net Proceeds" means proceeds in cash, checks or wire transfers, as and when
received by Creditor upon the sale of any Shares, net of out-of-pocket fees,
costs and expenses paid or payable by Creditor as a result of or relating to the
sale of the Shares (including brokers’ fees, commissions or discounts and other
transaction fees incurred in connection with such sale).
 
"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
"Registration Statement" has the meaning set forth in Section 6.01(c).
 
"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
 
"SEC" has the meaning set forth in Section 3.06.
 
"SEC Documents" has the meaning set forth in Section 3.06.
 
"Securities Act" has the meaning set forth in Section 3.05.
 
"Shares" has the meaning set forth in the recitals.
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, the Company shall issue 480,000 Shares to Creditor in
exchange for Creditor agreeing to provisionally forbear collection of the Debt
and to allow partial satisfaction of the Debt balance in an amount equal to the
Net Proceeds, if any, from any resales of Shares, subject to Section 6.01(c) and
Section 6.03.
 
Section 2.02 Transactions Effected at the Closing. 
 
(a) At the Closing, Creditor shall deliver to the Company:
 
(i) all documents, instruments or certificates required to be delivered by
Creditor at or prior to the Closing pursuant to Section 5.03 of this Agreement.
 
 
6

 
 
(b) At the Closing, the Company shall deliver to Creditor:
 
(i) stock certificates evidencing the Shares; and
 
(ii) all agreements, documents, instruments or certificates required to be
delivered by the Company at or prior to the Closing pursuant to Section 5.02 of
this Agreement.
 
Section 2.03 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby shall take place at a
closing (the "Closing") remotely by electronic mail, or at such other time or on
such other date or at such other place or by such other method as the Company
and Creditor may mutually agree upon orally or in writing (the day on which the
Closing takes place, the "Closing Date"). If the Closing does not take place
prior to August 28, 2017, either party may terminate this Agreement by written
notice to the other party.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to Creditor that the statements contained in
this ARTICLE III are true and correct as of the date hereof.
 
Section 3.01 Organization, Qualification and Authority of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the state of Colorado and has full corporate power and
authority to (a) enter into this Agreement, to carry out its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by the Company of this Agreement, the performance by the Company of
its obligations hereunder and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by Creditor) this Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms.
 
Section 3.02 Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid, and
non-assessable, and will be free of any Encumbrances or restrictions on transfer
other than restrictions on transfer under this Agreement or under applicable
securities laws or Encumbrances created or imposed by Creditor.
 
Section 3.03 No Conflicts; Consents. The execution, delivery and performance by
the Company of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of the Company; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to the Company; (c) except as set forth in Section
3.03 of the Disclosure Schedules, require the consent or waiver of, notice to or
other action by any Person under, give rise to any rights under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Contract to which the Company is a party or by
which the Company is bound or to which any of its properties and assets are
subject or any Permit affecting the properties, assets or business of the
Company (including without limitation any Contract with respect to any
outstanding rights of first refusal, rights of first offer, pre-emptive rights,
anti-dilution rights ,redemption or repurchase rights or registration rights);
or (d) result in the creation or imposition of any Encumbrance on any properties
or assets of the Company. Except as set forth in Section 3.03 of the Disclosure
Schedules, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to the Company in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
7

 
 
Section 3.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.
 
Section 3.05 Offering. Subject in part to the truth and accuracy of Creditor’s
representations set forth in Article IV of this Agreement, the offer, sale and
issuance of the Shares are exempt from the registration requirements of the
Securities Act of 1933, as amended (the "Securities Act"), and will not result
in a violation of the qualification or registration requirements of any
applicable securities laws of any U.S. state or any jurisdiction outside the
U.S., and neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemption.
 
Section 3.06  Reports and Financial Statements; Absence of Certain Changes. The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company with the Securities and Exchange Commission
(the "SEC") pursuant to the Securities Act and the reporting requirements of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (such
documents, together with any documents otherwise filed by the Company with the
SEC, the "SEC Documents"), and has previously furnished or made available to
Creditor true and complete copies of such SEC Documents and shall promptly
deliver or make available to Creditor any SEC Documents filed between the date
hereof and the Closing Date. None of such SEC Documents, as of their respective
dates (and as amended through the date hereof), contained or, with respect to
SEC Documents filed after the date hereof, will contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Since June 30, 2017, there has been no
event that would have a Material Adverse Effect, except as disclosed in Section
3.06 of the Disclosure Schedules and in the SEC Documents.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CREDITOR
 
Creditor represents and warrants to the Company that the statements contained in
this ARTICLE IV are true and correct as of the date hereof.
 
Section 4.01 Organization and Authority of Creditor. Creditor is a public
limited company properly organized under the Laws of England and Wales. Creditor
has all requisite power and authority to enter into this Agreement, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery by Creditor of this Agreement, the
performance by Creditor of its obligations hereunder and the consummation by
Creditor of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of Creditor. This Agreement has been duly
executed and delivered by Creditor, and (assuming due authorization, execution
and delivery by the Company) this Agreement constitutes a legal, valid and
binding obligation of Creditor enforceable against Creditor in accordance with
its terms.
 
 
8

 
 
Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Creditor of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the constitutional or
other organizational documents of Creditor; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Creditor; or (c) require the consent, notice or other action by any Person
under any Contract to which Creditor is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Creditor in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
 
Section 4.03 Restricted Securities. Creditor acknowledges that the Shares are
not registered under the Securities Act, or any state securities laws, and that
the Shares may not be transferred or sold except pursuant to the registration
provisions of the Securities Act or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.
 
Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Creditor.
 
ARTICLE V  
CONDITIONS TO CLOSING
 
Section 5.01 Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfilment, at or prior to the Closing, of each of the following
conditions:
 
(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.
 
(b) The Company shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 3.03, in each
case, in form and substance reasonably satisfactory to Creditor and the Company,
and no such consent, authorization, order and approval shall have been revoked.
 
 
9

 
 
Section 5.02 Conditions to Obligations of Creditor. The obligations of Creditor
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment or Creditor's waiver (with the exception of (b) below), at or
prior to the Closing, of each of the following conditions:
 
(a) The representations and warranties of the Company contained in Article III
shall be true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing Date.
 
(b)  The Company will have received the approval of the NYSE American for the
issuance of the Shares. The Company (i) will take all reasonable steps to obtain
such approval as soon as possible, (ii) maintain the listing until all of the
Shares have been sold or returned to the Company and (iii) pay all of the
reasonable and customary fees and expenses incurred in connection with the
listing of the Shares. In the event that the Shares are not listed with the NYSE
American in accordance with the foregoing or the listing ceases to be maintained
at any time, Creditor shall have a right to return any unsold Shares to the
Company for cancellation.
 
(c) This Agreement shall have been executed and delivered by the parties thereto
and true and complete copies thereof shall have been delivered to Creditor.
 
(d) Creditor shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of the Company certifying:
 
(i) that attached thereto are true and complete copies of all resolutions and
other consents adopted by the board of directors and stockholders of the Company
authorizing and approving the execution, delivery, filing and performance of
this Agreement and the consummation of the transactions contemplated hereby, and
that all such resolutions and consents are in full force and effect as of the
Closing and are all the resolutions and consents adopted in connection with the
transactions contemplated hereby;
 
(ii) that attached thereto are true and complete copies of the certificate of
incorporation and by-laws of the Company and that such organizational documents
are in full force and effect as of the Closing; and
 
(iii) the names and signatures of the officers of the Company authorized to sign
this Agreement and the other documents to be delivered hereunder.
 
(e) The Company shall have delivered to Creditor a good standing certificate (or
its equivalent) for the Company from the secretary of state or similar
Governmental Authority of the jurisdiction under the Laws in which the Company
is organized.
 
(f) The Company shall have delivered, or caused to be delivered, to Creditor
each of the following, each in form and substance satisfactory to Creditor:
 
(i) stock certificates evidencing the Shares; and
 
(ii) such other documents or instruments as Creditor reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.
 
 
10

 
 
Section 5.03 Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Company's waiver, at or prior to the Closing,
of each of the following conditions:
 
(a) The representations and warranties of Creditor contained in Article IV shall
be true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing Date.
 
(b) This Agreement shall have been executed and delivered by the parties thereto
and true and complete copies thereof shall have been delivered to the Company.
 
ARTICLE VI
COVENANTS
 
Section 6.01 Affirmative Covenants of the Company. Unless the Company has
received the prior written consent or waiver of Creditor, the Company shall be
subject to each of the following covenants:
 
(a) The Company shall at all times maintain under the Laws of the state of
Colorado its valid corporate existence and good standing and (ii) all material
Permits necessary to the conduct of its businesses.
 
(b) The Company shall comply with all Laws applicable to it or its business,
properties or assets, the violation of which would reasonably be expected to
have a Material Adverse Effect.
 
(c) Promptly following the Closing, the Company shall register the Shares under
a Registration Statement on Form S-1 under the Securities Act (the "Registration
Statement"). The Company (i) will take all reasonable steps to have the
Registration Statement declared effective as soon as possible, (ii) maintain the
effectiveness of such Registration Statement until all of the Shares have been
sold thereunder or the Shares can be sold pursuant to Rule 144 of the Securities
Act, and (iii) pay all of the reasonable and customary fees and expenses
incurred in connection with the registration of the Shares. In the event that
the Shares are not registered on the Registration Statement in accordance with
the preceding sentence or the Registration Statement ceases to be effective at
any time, Creditor shall have a right to return any unsold Shares to the Company
for cancellation.
 
 
 
(d) In the event that for any reason any of the Shares have not been resold by
Creditor as of December 31, 2017, Creditor may, as its option, return the Shares
to the Company for cancellation.
 
(e) The Company shall perform and observe all of its obligations and covenants
set forth in this Agreement.
 
Section 6.02  Negative Covenant of Creditor. Unless Creditor has received the
prior written consent or waiver of the Company, Creditor shall not sell more
than 5% of that day’s trading volume on any single day.
 
 
11

 
 
Section 6.03 Application of Resale Proceeds. Creditor hereby agrees that the Net
Proceeds, if any, received by Creditor upon any resale by Creditor of the
Shares, up to an aggregate of $4,303,203.63, shall be applied towards
satisfaction of the Debt and any Net Proceeds received in excess of such amount
shall be applied towards satisfaction of any future amounts owed to Creditor by
the Company in connection with the Principal Relationship Agreements.
 
Section 6.04 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.
 
 ARTICLE VII

INDEMNIFICATION
 
Section 7.01 Survival. The representations and warranties, covenants and
agreements contained herein shall survive the Closing and shall remain in full
force and effect following the Closing Date.
 
Section 7.02 Indemnification By Company. Subject to the other terms and
conditions of this ARTICLE VII, the Company shall indemnify and defend each of
Creditor and its Affiliates and their respective Representatives (collectively,
the "Creditor Indemnitees") against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Creditor Indemnitees based upon,
arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
the Company contained in this Agreement or in any certificate or instrument
delivered by or on behalf of the Company pursuant to this Agreement; or
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by the Company pursuant to this Agreement.
 
Section 7.03 Payments. Once a Loss is agreed to by the Company or finally
adjudicated to be payable pursuant to this ARTICLE VII, the Company shall
satisfy its obligations within 15 Business Days of such agreement or final,
non-appealable adjudication by wire transfer of immediately available funds.
 
Section 7.04 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Net Proceeds for Tax purposes, unless otherwise required by
Law.
 
Section 7.05 Effect of Investigation. Neither the representations, warranties
and covenants of the Company, nor the right to indemnification of any Creditor
Indemnitee making a claim under this ARTICLE VII with respect thereto, shall be
affected or deemed waived by reason of any investigation made by or on behalf of
an Creditor Indemnitee (including by any of its Representatives) or by reason of
the fact that an Creditor Indemnitee or any of its Representatives knew or
should have known that any such representation or warranty is, was or might be
inaccurate or by reason of an Creditor Indemnitee's waiver of any condition set
forth in Section 5.02.
 
12

 
 
Section 7.06 Exclusive Remedies. The parties acknowledge and agree that their
sole and exclusive remedy with respect to any and all claims (other than claims
arising from breach of contract, fraud, criminal activity or willful misconduct
on the part of a party hereto in connection with the transactions contemplated
by this Agreement) for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this ARTICLE VII. In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties hereto
and their Affiliates and each of their respective Representatives arising under
or based upon any Law, except pursuant to the indemnification provisions set
forth in this ARTICLE VII. Nothing in this Section 7.06 shall limit any Person's
right to seek and obtain any equitable relief to which any Person shall be
entitled or to seek any remedy on account of any party's fraudulent, criminal or
intentional misconduct.
 
 ARTICLE VIII

MISCELLANEOUS
 
Section 8.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses of either party, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party who incurred the costs and expenses.
 
Section 8.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the seventh day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.02):
 
If to the Company: 
CEL-SCI Corporation
8229 Boone Boulevard, Suite 802
Vienna, Virginia 22182
Facsimile: (703) 506-9471
E-mail: grkersten@cel-sci.com,
Attention: Geert Kersten, Chief Executive Officer
 
with a copy to: 
Hart & Hart, LLC
Facsimile: (303) 839-5414
E-mail: harttrinen@aol.com
Attention: William T. Hart
 
If to Creditor: 
Ergomed plc
The Surrey Research Park
26-28 Frederick Sanger Road
Guildford, Surrey GU2 7YD
United Kingdom
Facsimile: +385 1 4628 501
E-mail: stephen.stamp@ergomedplc.com
Attention: Stephen Stamp, Chief Financial Officer
 
13

 
 
 
with a copy to: 
Covington & Burling LLP
265 Strand
London WC2R 1BH
Facsimile: +44 20 7067 2222
E-mail: kwiggert@cov.com
Attention: Kristian Wiggert
 
Section 8.03 Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.
 
Section 8.04 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
 
Section 8.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
 
Section 8.06 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein and therein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Exhibits and Disclosure Schedules (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.
 
 
14

 
 
Section 8.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, that Creditor may,
without the prior written consent of the Company, assign all or any portion of
its rights under this Agreement to one or more of its direct or indirect
wholly-owned subsidiaries. No assignment shall relieve the assigning party of
any of its obligations hereunder.
 
Section 8.08 No Third-Party Beneficiaries. Except as provided in ARTICLE VII,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
Section 8.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
 
Section 8.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).
 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW
YORK IN EACH CASE LOCATED IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK, AND
EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR
OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
 
15

 
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.10(c).
 
Section 8.11 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
16

 
 
            
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
CEL-SCI CORPORATION
 
By: /s/ Geert R. Kersten 
Name: Geert R. Kersten
Title: Chief Executive Officer
 
ERGOMED plc
 
By: /s/ Stephen Stamp
Name: Stephen Stamp
Title: Chief Financial Officer
 
 
 
 
 
17

 


ANNEX A
 
See Attached.
 
 
 
 
 
 
 
 
 
A-1

 
 
 
 
 
Invoice #
 
 Invoice Amount
 
Payment(s) received
 
Net
 
Cumulative Debt
 
 
 
 
 $
 
 $
 
 $
 
 $
Aug-16
 
459/16
 
     141,620.50
 
 
 
 
 
 
 
 
460/16
 
     181,839.36
 
 
 
 
 
 
 
 
461/16
 
          7,250.34
 
 
 
 
 
 
 
 
462/16
 
        37,331.87
 
 
 
 
 
 
 
 
463/16
 
        24,128.15
 
 
 
 
 
 
 
 
464/16
 
          3,357.40
 
 
 
 
 
 
 
 
484/16
 
        50,960.00
 
 
 
 
 
 
 
 
 
 
     446,487.62
 
  399,874.33
 
        46,613.29
 
           46,613.29
Sep-16
 
531/16
 
     196,508.08
 
 
 
 
 
 
 
 
532/16
 
        31,972.50
 
 
 
 
 
 
 
 
533/16
 
        30,412.53
 
 
 
 
 
 
 
 
534/16
 
          4,667.76
 
 
 
 
 
 
 
 
535/16
 
        46,256.49
 
 
 
 
 
 
 
 
536/16
 
        44,010.50
 
 
 
 
 
 
 
 
537/16
 
     141,620.50
 
 
 
 
 
 
 
 
 
 
     495,448.36
 
  271,130.54
 
     224,317.82
 
        270,931.11
Oct-16
 
570/16
 
     188,836.39
 
 
 
 
 
 
 
 
571/16
 
          5,750.95
 
 
 
 
 
 
 
 
572/16
 
     109,509.46
 
 
 
 
 
 
 
 
573/16
 
        55,373.26
 
 
 
 
 
 
 
 
574/16
 
     141,620.50
 
 
 
 
 
 
 
 
575/16
 
        42,577.92
 
 
 
 
 
 
 
 
576/16
 
        25,970.00
 
 
 
 
 
 
 
 
 
 
     569,638.48
 
  190,000.00
 
     379,638.48
 
        650,569.59
Nov-16
 
634/16
 
     141,620.50
 
 
 
 
 
 
 
 
635/16
 
     143,676.44
 
 
 
 
 
 
 
 
636/16
 
          1,917.70
 
 
 
 
 
 
 
 
637/16
 
        20,026.75
 
 
 
 
 
 
 
 
638/16
 
        39,312.23
 
 
 
 
 
 
 
 
645/16
 
        21,192.50
 
 
 
 
 
 
 
 
650/16
 
             407.48
 
 
 
 
 
 
 
 
 
 
     368,153.60
 
    78,859.17
 
     289,294.43
 
        939,864.02
Dec-16
 
722/16
 
     141,620.50
 
 
 
 
 
 
 
 
723/16
 
     155,478.54
 
 
 
 
 
 
 
 
724/16
 
          5,003.27
 
 
 
 
 
 
 
 
725/16
 
        23,152.50
 
 
 
 
 
 
 
 
726/16
 
        25,469.50
 
 
 
 
 
 
 
 
727/16
 
        28,350.23
 
 
 
 
 
 
 
 
728/16
 
          5,648.28
 
 
 
 
 
 
 
 
764/16
 
     122,422.97
 
 
 
 
 
 
 
 
767/16
 
             318.33
 
 
 
 
 
 
 
 
 
 
     507,464.12
 
  253,732.06
 
     253,732.06
 
     1,193,596.08

 
 
A-2

 
 
 
 
 
  Invoice #
 
 Invoice Amount 
 
Payment(s) received

 
Net

 
Cumulative Debt

Jan-17
 
041/17
 
          1,268.54
 
 
 
 
 
 
 
 
040/17
 
        24,387.73
 
 
 
 
 
 
 
 
012/17
 
     967,764.00
 
 
 
 
 
 
 
 
042/17
 
     141,620.50
 
 
 
 
 
 
 
 
038/17
 
        69,955.47
 
 
 
 
 
 
 
 
039/17
 
          4,338.48
 
 
 
 
 
 
 
 
013/17
 
     315,020.33
 
 
 
 
 
 
 
 
050/17
 
     535,980.70
 
 
 
 
 
 
 
 
051/17
 
        98,785.94
 
 
 
 
 
 
 
 
052/17
 
     120,630.91
 
 
 
 
 
 
 
 
053/17
 
          5,405.40
 
 
 
 
 
 
 
 
054/17
 
          5,292.00
 
 
 
 
 
 
 
 
055/17
 
        46,862.23
 
 
 
 
 
 
 
 
CN 002/17 / 040/17
 
- 454.50
 
 
 
 
 
 
 
 
 
 
  2,336,857.73
 
  250,000.00
 
  2,086,857.73
 
     3,280,453.81
Feb-17
 
104/17
 
        19,010.17
 
 
 
 
 
 
 
 
105/17
 
          1,776.48
 
 
 
 
 
 
 
 
106/17
 
        39,028.26
 
 
 
 
 
 
 
 
107/17
 
        18,705.03
 
 
 
 
 
 
 
 
108/17
 
     141,620.50
 
 
 
 
 
 
 
 
109/17
 
          3,820.45
 
 
 
 
 
 
 
 
122/17
 
        29,890.00
 
 
 
 
 
 
 
 
 
 
     253,850.89
 
  250,000.00
 
          3,850.89
 
     3,284,304.70
Mar-17
 
162/17
 
        25,320.43
 
 
 
 
 
 
 
 
163/17
 
        22,468.24
 
 
 
 
 
 
 
 
161/17
 
          1,776.48
 
 
 
 
 
 
 
 
164/17
 
     141,620.50
 
 
 
 
 
 
 
 
166/17
 
          4,606.29
 
 
 
 
 
 
 
 
165/17
 
        15,312.50
 
 
 
 
 
 
 
 
160/17
 
        59,599.48
 
 
 
 
 
 
 
 
 
 
     270,703.92
 
  250,000.00
 
        20,703.92
 
     3,305,008.62
Apr-17
 
206/17
 
        59,522.35
 
 
 
 
 
 
 
 
207/17
 
          4,135.48
 
 
 
 
 
 
 
 
208/17
 
        94,255.29
 
 
 
 
 
 
 
 
209/17
 
17,627.62
 
 
 
 
 
 
 
 
210/17
 
     141,620.50
 
 
 
 
 
 
 
 
211/17
 
          8,207.50
 
 
 
 
 
 
 
 
223/17
 
        39,322.50
 
 
 
 
 
 
PAW
 
212/17
 
        11,022.88
 
 
 
 
 
 
 
 
 
 
     375,714.13
 
  250,000.00
 
     125,714.13
 
     3,430,722.75
May-17
 
256/17
 
        33,583.82
 
 
 
 
 
 
 
 
257/17
 
          2,612.06
 
 
 
 
 
 
 
 
258/17
 
        41,926.16
 
 
 
 
 
 

 
 
A-3

 
 
 
 
 
  Invoice #
 
 Invoice Amount 
 
Payment(s) received

 
Net

 
Cumulative Debt

 
 
259/17
 
        11,250.17
 
 
 
 
 
 
 
 
260/17
 
     141,620.50
 
 
 
 
 
 
 
 
261/17
 
        29,032.50
 
 
 
 
 
 
 
 
280/17
 
        13,230.00
 
 
 
 
 
 
PAW
 
262/17
 
          1,446.89
 
 
 
 
 
 
 
 
 
 
     274,702.09
 
                    -
 
     274,702.09
 
     3,705,424.84
Jun-17
 
302/17
 
        41,239.53
 
 
 
 
 
 
 
 
303/17
 
          4,641.10
 
 
 
 
 
 
 
 
304/17
 
     230,689.18
 
 
 
 
 
 
 
 
305/17
 
        18,325.40
 
 
 
 
 
 
 
 
306/17
 
          6,492.50
 
 
 
 
 
 
 
 
307/17
 
     141,620.50
 
 
 
 
 
 
 
 
329/17
 
          2,205.00
 
 
 
 
 
 
PAW
 
333/17
 
             484.70
 
 
 
 
 
 
 
 
 
 
     445,697.91
 
                    -
 
     445,697.91
 
     4,151,122.75
Jul-17
 
CN047/17
 
- 96,456.50
 
 
 
 
 
 
 
 
383/17
 
        21,971.58
 
 
 
 
 
 
 
 
384/17
 
          2,594.35
 
 
 
 
 
 
 
 
049/17
 
- 70,133.39
 
 
 
 
 
 
 
 
385/17
 
        18,754.77
 
 
 
 
 
 
 
 
386/17
 
        58,923.35
 
 
 
 
 
 
 
 
387/17
 
     209,296.69
 
 
 
 
 
 
 
 
388/17
 
          6,725.25
 
 
 
 
 
 
PAW
 
396/17
 
              404.78
 
 
 
 
 
 
 
 
 
 
     152,080.88
 
                    -
 
     152,080.88
 
     4,303,203.63


 
 
 
A-4

 
 
DISCLOSURE SCHEDULES
 
Section 3.03 Approval of the issuance of the Shares by the NYSE American.
 
 
 
EXHIBITS
 
None.
 
 
 
 
 
 
A-5
